Bullard, J.,

delivered the opinion of the court.
The plaintiff in this case asserts title to a tract of land, having a front of ten arpents on each side of the bayou Robert, with the ordinary depth; and he demands that a *344boundary be fixed between him and the defendant, the owner of an adjoining tract.
The principle, that • where the titles of the parties respectively are of equal dignity, the possessor will be maintained in accordance with the maxim, potior est conditio pos-sidentiSy is confined to cases where both titles cover the locus in quo.
The defendant sets up title to the land possessed by him, under a commissioners’ certificate, founded on a requite of Jesse Ratcliffe. He denies that the plaintiff or those under whom he claims, are entitled to any land from the Spanish government, as he never performed the conditions of his grant, and finally he pleads prescription.
Both parties exhibit evidence of title, the plaintiff to ten arpents front on the bayou Robert, bounded below by V. Layssard, and the defendant to ten arpents front on the Little Lake. The question, therefore, which the case presents, is one of location,rather than of title. It appears that the two claims have been surveyed and located in such a manner, as to conflict with each other. The location made of the plaintiff’s title, conforms to the calls of the original requéte and to the certificate of confirmation. It is laid off with a front of ten arpents on the bayou, bounded below by V. Layssard, and running forty arpents back, having the side lines parallel, and embracing a superficies of four hundred arpents. On the other hand, the location of the Ratcliffe claim is made in an irregular form, extending only twenty-eight arpents from the lake, and its side lines are not parallel with each other. It embraces, it is true, the original improvement made by Ratcliffe, but it does not appear that Ratcliffe had ever occupied any of the land covered by the plaintiff’s title.
The question, whether Wall was entitled to a grant from the Spanish government, or whether he performed the usual conditions of grants, according to the ordinance, cannot be entertained in this case, because the defendant does not pretend to have a grant for the same land, as was the case in Boissier vs. Metoyer, upon which the counsel of the defendant relies. 5 Martin, 678.
The principle upon which this court has uniformly proceeded, that when the titles of the parties respectively, are of equal dignity, the possessors will be maintained according to the maxim, “potior est conditio possidentis,” is *345confined to cases where both titles cover the locus in quo; as may be seen by reference to the cases cited by the counsel for the plaintiff. The principle will not, in our opinion, avail the defendant, because it is not shown that the field which he had made previously to the survey of the land, under the order of the court, was within the limits of his grant, if located according to its calls; and because it was within the limits of the plaintiff’s, as surveyed and located under the authority of the United States.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.